Title: To George Washington from Oliver Phelps, 4 February 1781
From: Phelps, Oliver
To: Washington, George


                        

                            
                            May it please your Excellency,
                            Granville Feby 4th 1781
                        
                        I have received your favour of Janry 26th directed to the late superintending Committee—As this Committee is
                            now no more, I have the honor to answer you: and full gladly do I wish it were in my power effectually
                            to supply your wants—Our assembly, in their present session, have dissolved the late Committee, and by an act of Court (of
                            which I have the honor to enclose you a Copy) have been pleased to appoint me as a superintendant of purchases in their
                            stead.
                        I am to inform you that I depended on the specific tax for supplies. The weight of taxes upon the people for
                            the discharge of debts &c. contracted during the last campaign prevents the payment
                            of the beef tax in so speedy a manner as I could wish, nor I cannot promise to supply more than sixty
                            head of cattle by the week, beside what I shall barrel. All the embarressments in the business I foresee
                            will arise from the want of money, with which could I be well furnished I would
                            venture to engage to supply nearly the whole army with meat from the Massachusetts.
                        The Country is by no means exhausted; I only want the means to get hold of its resources—Money alone must do
                            it: for although I am vested with every power the legislature can endow me withal, yet, fatal will be the consequences of
                            taking cattle from the farmers by impress; it may serve for this year, but the next they will feed no more for market, and
                            famine must ensue—I am fully sensible that your Excellency can never be held responsible for the important posts on
                            North-river, or the continuance of the Army in the field, unless you are aided with supplies of food—Yet I tremble for
                            events when I read in your last favour, that unless the supplies required from this State may be depended on, the most
                            tremendous consequences must ensue—We have always done more than we thought it possible for us to do we are willing, yea
                            more, we are determined, to exert most strenuously every nerve in your favour.
                        We could wish that a sister State might be aroused to action and that some kind Divinity would help us to
                            dispel that magic influence, which seems to have possessed them: induce them for a moment to become forgetful of the
                            cursed chiming of Silver and to attend to the extremities of their Country.
                        I have seen the late regulations of Congress and gladly could I wish they had been for the better. I have
                            wrote Colo. Blaine largely on the subject and have desired him to influence Congress to an alteration of the plan. I am
                            fully convinced that as to the live cattle, it never can be adopted, so as to afford you the supplies with regularity, for
                            in the towns in this State, where the Quartermaster Generals Assistants are established, there is no pasturage; in
                            addition to this, the persons appointed as store keepers I have no doubt are able fully to discharge that part of the
                            business which has a relation to merchandize & stores, yet as to the estimating and forwarding of live Cattle, they
                            cannot be supposed to have any knowledge of it.
                        I shall however, follow these regulations in Congress are pleased to determine the matter only offer it as my
                            opinion that the forwarding the live cattle had much better be done by an assistant of the Commissary General, whom I may
                            have placed as near me as possible, and with whom I may advise as there shall be occasion—I have the honor may it please
                            your Excellency, to be with sentiments of the most sincere esteem, your most obedt and faithful humble servant
                        
                            Oliver Phelps

                        
                    